Title: From George Washington to John Hancock, 9 December 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters Trenton Falls 9th Decemr 1776

I did myself the honor of writing to you Yesterday, and informing you that I had removed the Troops to this Side of the Delaware, soon after, the Enemy made their Appearance, and their Van entered, just as our Rear Guard quitted.
We had removed all our Stores except a few Boards. From the best Information, they are in two Bodies, one, at and near Trenton, the other some Miles higher up, and inclining towards Delaware, but whether with intent to cross there, or throw themselves between Genl Lee and me is yet uncertain.
I have this Morning detatched Lord Stirling with his Brigade to take post at the different landing places, and prevent them from stealing a March upon us from above, for I am informed if they cross at Coriels Ferry or thereabouts, they are as near to Philadelphia as we are here. From several Accounts, I am led to think, that the Enemy are bringing Boats with them, if so, it will be impossible for our small Force to give them any considerable Opposition in the Passage of the River, indeed they make a Feint at one place, and by a sudden Removal carry their Boats higher or lower before we can bring our Cannon to play upon them.
Under these Circumstances, the Security of Philadelphia should be our next Object. From my own Remembrance, but more from Information (for I never viewed the Ground) I should think that a Communication of Lines and Redoubts might soon be formed from the Delaware to Schuylkill on the North Entrance of the City. The Lines to begin on the Schuylkill side about the Heights of Springatsbury and run Eastward to Delaware upon the most advantagious and commanding Grounds. If something of this kind is not done, the Enemy might, in Case any Misfortune should befall us; march directly in and take Possession. We have ever found that Lines, however slight are very formidable to them, they would at least give a Check till people could recover of the Fright and Consternation that naturally attends the first Appearance of an Enemy.

In the mean time every Step should be taken to collect Force not only from Pennsylvania but from the most neighbourly States, if we can keep the Enemy from entering Philadelphia and keep the Communication by Water open, for Supplies, we may yet make a Stand, if the Country will come to our Assistance, till our new Levies can be collected.
If the Measure of fortifying the City should be adopted, some Skillful person should immediately view the Grounds and begin to trace out the Lines and Works. I am informed there is a French Engineer of eminence in Philadelphia at this time. If so he will be the most proper. I have the Honor to be Sir Yr most obt Servt

Go: Washington


P.S. I have just recd the inclosed from Genl Heath. Genl Mifflin is this Moment come up and tells me that all the Military Stores yet remain in Philadelphia. This makes the immediate fortifying of the City so necessary that I have desired Genl Mifflin to return to take Charge of the Stores, and have ordered Major Genl Putnam immediately down to superintend the Works and give the necessary Directions.


G. W—n
